Citation Nr: 1029079	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. H. Stubbs




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which, in pertinent part, denied service connection for a right 
knee disorder and granted service connection and assigned an 
initial 10 percent rating for PTSD, effective June 29, 2005.  
Thereafter, the Veteran perfected an appeal as to his claim for 
service connection for right knee osteoarthritis, and his initial 
10 percent evaluation assigned for his service-connected PTSD.

In a September 2006 rating decision, the RO increased the 
Veteran's evaluation for PTSD to 30 percent, also effective June 
29, 2005.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for a spot 
on the liver (see notice of disagreement May 2006) and 
whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
a spine disorder and a left knee disorder (see July 2010 
informal hearing presentation) have been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, the claims file reflects that further action on 
the claims on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing 
to insure compliance."  Id.

On his October 2006 substantive appeal, the Veteran indicated 
that he desired a hearing before a Veterans Law judge (VLJ) at a 
local VA office.  In an April 2009 statement, the Veteran's 
representative noted that he had clarified the Veteran's hearing 
request and indicated that the Veteran still preferred to appear 
at a hearing before a VLJ of the Board at the RO.  In an April 
2009 Board remand, the AMC was directed to schedule the Veteran 
for a Travel Board hearing.  A review of the claims file reveals 
that this hearing was never scheduled.  In a July 2010 informal 
hearing presentation the Veteran's representative noted that the 
hearing was not scheduled and indicated that the Veteran still 
wished to be scheduled a hearing.  Pursuant to 38 C.F.R. § 20.700 
(2009), a hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2009) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of these matters to the 
RO/AMC is warranted.

Additionally, in June 2010 the Veteran submitted an April 2010 
private psychiatric evaluation.  He did not submit a waiver of 
AOJ review with the psychiatric evaluation. The supplemental 
statement of the case (SSOC) was issued in May 2010, and did not 
include this evidence.  On remand, the AMC/RO should review the 
additional evidence, and if the claims remain denied, issue an 
additional SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again review the 
record, including the additional evidence 
submitted in June 2010.  If any benefit 
sought on appeal, remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

2.  Thereafter, the AMC/RO should schedule 
the Veteran for a Travel Board hearing, 
pursuant to his October 2006 request, at the 
earliest available opportunity.  The AMC/RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  
After the hearing the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


